Citation Nr: 1527784	
Decision Date: 06/29/15    Archive Date: 07/09/15

DOCKET NO.  05-09 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for bilateral bunion formation with metatarsalgia of the distal first metatarsal heads, to include entitlement to a separate, compensable evaluation for arthritis of the right first metatarsophalangeal (MTP) joint.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The Veteran had active service from September 1972 to May 1974.  This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision of the Atlanta, Georgia, Regional Office (RO) of the Department of Veterans Affairs (VA).  The Board previously remanded the appeal in May 2008, October 2010, and June 2012.
 
The Veteran testified before a Veterans Law Judge (VLJ) in March 2008.  The transcript of that hearing is associated with the record.  The VLJ who conducted that hearing is no longer employed by the Board.  The Veteran was notified in May 2015 that he was entitled to another hearing before the Board, since the VLJ who conducted the first hearing was no longer available to decide his claim.  38 U.S.C.A. § 7107(c)(2014).  The Veteran was advised to respond to the letter within 30 days if he wished to request another Board hearing.  The 30-day response period has expired. The Veteran has not responded.  Appellate review may proceed. 

The Veteran's physical claims files and electronic files (Virtual VA and eFolder on the Veterans Benefits Management System) have been reviewed in preparation for this decision.  


FINDINGS OF FACT

1.  Regulations governing VA compensation do not include the MTP joint among the major joints for which a compensable evaluation for arthritis is authorized.  

2.  The radiologic evidence establishes that arthritis in the right foot is limited to the MTP joint.
 
3.  The symptoms of arthritis of the right great toe are pain and limitation of motion, and weakness and fatigue on motion, and those symptoms overlap with the symptoms of disability due to bunion formation with metatarsalgia, that is, pain on use and limitation of motion.  

4.  Assigning a separate evaluation for right and left foot disability would not result in increased compensation and would not be more favorable to the Veteran.  

CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for bilateral bunion formation with metatarsalgia, right first MTP joint, are not met, nor are the criteria met for a separate, compensable evaluation for arthritis, right first MTP joint, nor is the Veteran entitled to higher compensation under any other criteria or regulation.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5279, 5280, 5284, 4.118, Diagnostic Code 7899 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that he is entitled to an evaluation in excess of 10 percent for service-connected bilateral bunion disability because the severity of bunion disability has increased.  The Veteran also contends that, if he is not entitled to an evaluation in excess of 10 percent for the bilateral bunion and metatarsalgia disability, he is entitled to a separate, compensable evaluation for arthritis of the feet, or to a separate, compensable evaluation for the bunion, metatarsalgia, and arthritis of the right foot, separate from the rating for the left foot for the bunion, metatarsalgia, and arthritis disability.    

Disability evaluations are governed by VA's Schedule for Rating Disabilities (Rating Schedule). 38 U.S.C.A. § 1155; 38 C.F.R., Part 4 (2014).  The percentage ratings in the Rating Schedule represent the "average impairment in earning capacity" resulting from service-connected disabilities, and residuals thereof, in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2014). 

When assigning a disability rating, the Board must consider the potential application of any applicable regulation governing VA benefits, whether or not raised by the veteran, as well as the entire history of the disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  If there is a question as to which percentage rating should apply, the higher one will be assigned if the disability picture more nearly approximates the required criteria for that rating.  38 C.F.R. § 4.7. 

Evaluating the same disability or manifestation under different diagnoses and using manifestations not resulting from service-connected disease or injury must be avoided. 38 C.F.R. § 4.14 (2014).  If, however, multiple diagnostic codes each require "distinct and separate" symptomatology that does not duplicate or overlap with symptomatology required in the other diagnostic codes, a veteran may be awarded multiple ratings for the distinct symptomatology.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994). 

The Veteran's bilateral bunion and metatarsalgia foot disability is currently evaluated as 10 percent disabling under DC 5279, which provides for a maximum 10 percent rating for anterior metatarsalgia regardless of whether such is unilateral or bilateral.  Metatarsalgia is defined as pain and tenderness in the metatarsal region.  Dorland's Illustrated Medical Dictionary 1138 (30th ed. 2003).  Each of the VA examinations during the pendency of this appeal has noted that the Veteran has pain at the metatarsal heads of the MTP joint in each foot.  The examination reports disclose that the Veteran does not have a diagnosis of Morton's neuroma, but does have pain at the MTP joints.  See, e.g., report of January 2013 VA examination at page 2.   It is undisputed that the Veteran has bilateral metatarsalgia at the MTP joints.  However, a 10 percent rating, which is already assigned, is the maximum schedular rating for metatarsalgia, whether unilateral or bilateral.  Therefore, no higher rating than the 10 percent rating already in effect under DC 5279 is possible under DC 5279, nor may separate compensable ratings be assigned for metatarsalgia of each foot.

The Board has, therefore, considered whether the Veteran is entitled to a higher rating under any other regulation or Diagnostic Code.  First, the Board considers whether the Veteran is entitled to a rating in excess of 10 percent, or is entitled to a separate compensable rating under DC 5280, which provides the criteria for evaluation the severity of bunions.  Under DC 5280, a maximum 10 percent rating is warranted for unilateral hallux valgus.  For purposes of information only, the Board notes that hallux valgus is defined as an angulation of a toe to the outside of the foot.  Dorland's Illustrated Medical Dictionary 829 (31st ed. 2007).  This angulation, when affecting the great toe, is commonly known as a bunion.  

A 10 percent rating is warranted under DC 5280 for unilateral hallux valgus (bunion disability) if there has been a resection of the metatarsal head or when the hallux valgus is equivalent to the amputation of the great toe.  38 C.F.R. § 4.71a.  In this case, the facts establish that the Veteran has bilateral bunions, so the Veteran, in essence, argues that he is entitled to a separate 10 percent rating for left foot bunion disability and for a right foot bunion disability.   

The facts establish that the Veteran has not undergone surgery on the right great toe.  No provider has provided a medical opinion that the Veteran is unable to use the right toe.  No provider has provided a medical opinion that the Veteran would be equally well-served by amputation of the right great toe, despite the objective and subjective evidence of pain.  The Veteran does not contend that he is unable to use the right great toe or would be just as well served if the right great toe were amputated.  To the contrary, the VA examination reports during the pendency of this claim reflect that the Veteran relies on his right lower extremity for mobility.  
The record demonstrates that the Veteran's pain and limitation of motion of the right great toe does not result in loss of use of the right great toe.  

A 10 percent evaluation for pain on use of the right great toe is already in effect under DC 5279.  The Veteran's bunion disability of the right great toe is manifested by pain and limitation of motion.  Since DC 5279 compensates for pain, but does not appear to include limitation of motion, the assigned DC, 5279, could be changed to DC 5280.  However, the Veteran is not entitled to a separate 10 percent evaluation under DC 5279 and a separate evaluation under DC 5280, as the symptoms of the two disabilities would be overlapping.  Regardless of whether the bunion disability with metatarsalgia is evaluated for pain under DC 5279 or for pain and limitation of motion under DC 5280, the Veteran is entitled to only one 10 percent evaluation for right great toe bunion disability and metatarsalgia.  See 38 C.F.R. § 4.14 (each symptom of disability may be rated only one, under one Diagnostic Code; the same symptoms cannot be rated under multiple Diagnostic Codes).  Evaluation under DC 5280 would not be of any greater benefit to the Veteran than the current evaluation under DC 5279.  

The Board notes that an evaluation assigned under DC 5280 is for unilateral hallux valgus.  Under ordinary circumstances, the Board would consider whether a separate, compensable evaluation could be assigned for bunion disability for each great toe.  However, in this case, the Veteran is not entitled to a higher combined disability rating or to any increase in his monetary compensation if separate 10 percent rating are assigned for left great toe bunion disability as well as for the right great toe bunion disability, because the Veteran's current award of a 40 percent evaluation for loss of use of the left foot is the maximum schedular evaluation assignable for loss of use of the lower extremity below the knee.  The Veteran is not entitled to a combined rating for the disabilities affecting the left lower extremity, even if another disability evaluation were to be assigned for the left foot, because he has already been granted a 40 percent evaluation for loss of use of the left foot.  The provisions of 38 C.F.R. § 4.68 prohibits a combined rating in excess of 40 percent for disabilities below the knee.  

Currently, the 10 percent evaluation assigned for bilateral bunion disability is added to the 40 percent rating for the Veteran's loss of use of the left foot as if the 10 percent rating were attributable solely to right foot disability.  (40 percent rating for left lower extremity + 10 percent for bilateral bunions with metatarsalgia +10  for lumbar strain disability= 60 percent, the Veteran's current combined evaluation for compensation).  See 38 C.F.R. § 4.25.  The 40 percent evaluation assigned for loss of use of the left leg is the maximum disability rating authorized for amputation of the leg below the knee, regardless of whether the Veteran meets the criteria for one or more additional compensable evaluations for the left great toe.  Thus, assignment of separate, compensable evaluations for right foot bunion disability and left foot bunion disability cannot result in a more favorable compensation payment to the Veteran unless the evaluation of the Veteran's right foot disability can be increased above the 10 percent level now in effect, since that disability rating is currently added to the other service-connected disabilities as if it were assigned only for the right foot.  

As discussed above, regardless of whether the Veteran's right great toe disability is evaluated under DC 5279 or DC 5280, he does not meet any criterion for an evaluation in excess of 10 percent for right foot disability.  

The Veteran contends that he is entitled to a separate, compensable evaluation for arthritis at the MTP joints.  Degenerative arthritis established by X-ray findings is evaluated under Diagnostic Code 5003.  Where there is X-ray evidence of arthritis and limitation of motion, but not to a compensable degree under the applicable criteria governing range of motion for that joint, a 10 percent rating is authorized for arthritis of each major joint affected.  38 C.F.R. § 4.71, DC 5003.  However, the great toes are not identified as a major joint.  38 C.F.R. § 4.45. 

A separate, compensable evaluation for arthritis of the right great toe may be assigned if there is "multiple involvement" of the toes.  However, the current x-rays do not show degenerative arthritis of any toe or other joint in the right foot.  Rather, the x-rays specifically identify findings other than arthritis in other areas of the right foot, but arthritis only in the right great toe in the right foot.  See Report of January 2013 VA examination at pages 6, 7.  Therefore, the Veteran is not entitled to a separate, compensable evaluation for arthritis of the right foot.  In any event, the Veteran's right foot pain is already compensated as metatarsalgia under DC 5279, so an additional separate rating for pain attributable to arthritis is not authorized.  38 C.F.R. § 4.14.  

For example, at the January 2013 VA examination of the feet, the examiner found pain on palpation around both first metatarsophalangeal joint regions and plantar first metatarsal head, but "the left hurts much more than the right."  December 24, 2013 CAPRI document, VAMC Dublin, at 986.  The examiner noted that the Veteran had active range of motion of the right great toe, but with incoordination, excess fatigue, and weakened movement.  Thus, evaluation of the right great toe alone under DC 5280 would not result in a compensable evaluation.

The Board has considered whether the Veteran is entitled to a rating in excess of 10 percent for right foot disability under Diagnostic Code 5284, which provides the criteria for evaluation of foot injury.  A moderate foot injury warrants a 10 percent evaluation; a moderately severe foot injury warrants a 20 percent evaluation and a severe foot injury warrants a 30 percent evaluation.  Actual loss of use of the foot warrants a 40 percent evaluation.  38 C.F.R. § 4.71a, DC 5284.

The Veteran uses his right lower extremity and foot for mobility.  The evidence from each VA examination (2010, 2011, 2013) establishes that the Veteran has pain on use of the right foot and pain on palpation of the right great toes, as well as limitation of motion of the right great toe, with weakness, fatigability, and incoordination on motion of the right great toe.  These symptoms of bunion, metatarsalgia, and arthritis disabilities, are, when considered together, "moderately disabling," so as to warrant a 10 percent evaluation under DC 5284, but are not "moderately severe."  

The Board acknowledges that the terms "moderate," "moderately severe," and "severe" are not defined in DC 5284.  However, the overall regulatory scheme for rating the feet contemplates a 10 percent rating for such foot disability as ankylosis of the ankle in good weight bearing position; a week foot; moderate malunion of tarsal or metatarsal bones; or, mild unilateral flat feet or pes cavus.  DCs 5276, 5277, 5278, 5281, 5282, 5283.  The Board finds that the Veteran's symptoms of right great toe arthritis, bunion, and metatarsalgia may be considered "moderate," so as to warrant a 10 percent evaluation under DC 5284, but are not equivalent in severity to any criterion which authorizes a 20 percent rating for evaluation of disability of the toes of a foot.  

The Board notes that the current, 10 percent evaluation for bilateral bunions with metatarsalgia was assigned in 1978.  This rating, which has been in effect for more than 20 years, is a protected rating, and cannot be reduced, except upon a showing of fraud on the part of the Veteran, or other circumstances not present in this case.  38 C.F.R. § 3.951(b).  Because that rating is protected, the rating for right foot bunion and metatarsalgia has not been separated out from the rating for left foot bunion and metatarsalgia.  If the right great toe bunion and metatarsalgia disability were to be separated from the left great toe disability, the right great toe disability alone, even with consideration of the bunion, metatarsalgia, and arthritis, is moderately, but not moderately severe, under DC 5284.  The Veteran meets the criteria for a 10 percent evaluation under DC 5284 for right great toe pain, arthritis, and metatarsalgia, but that rating cannot be assigned in addition to the 10 percent evaluation already assigned under DC 5279.  38 C.F.R. § 4.14.  Assignment of a 10 percent evaluation under DC 5284 would not be more favorable to the Veteran that the assignment of the current 10 percent evaluation under DC 5279; the Veteran is not entitled to separate compensable evaluations under each.  
 
VA regulations instruct that evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45 . DeLuca v. Brown, 8 Vet. App. 202 (1995).  The preponderance of the evidence is against a finding that the Veteran meets any criterion for an evaluation in excess of 10 percent for his right foot disability.  38 U.S.C.A. § 5107(b).  

The claim for a higher rating for right foot disability, characterized as bunion formation with metatarsalgia, even with consideration of arthritis of the right MTP joint, must be denied.  

This case has been remanded many times in order to fulfill the duty to assist.  Many examinations have been undertaken.  The Board finds that further development, beyond the development undertaken, will not provide a basis to grant this claim. 





ORDER

The appeal for an evaluation in excess of 10 percent for right great toe bunion formation with metatarsalgia is denied.  



____________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


